276 So. 2d 246 (1973)
The EQUITABLE LIFE ASSURANCE SOCIETY OF the UNITED STATES, Appellant,
v.
Florence BORAKS, Appellee.
No. 72-739.
District Court of Appeal of Florida, Third District.
April 3, 1973.
Rehearing Denied May 7, 1973.
Shutts & Bowen and Robert C. Sommerville, Miami, for appellant.
Snyder, Young & Stern, North Miami Beach, for appellee.
Before HENDRY and HAVERFIELD, JJ., and MELVIN, WOODROW M., Associate Judge.
PER CURIAM.
Appellant insurer seeks review of an adverse final judgment based on a non-jury trial awarding appellee $50,000 allegedly due her on a life insurance policy of her husband, and an adverse finding on appellant's counter-claim for an amount paid on the policy that was allegedly an overage. This action arose out of a conflict as to the amount of insurance coverage carried by appellee's decedent.
A recitation of the facts herein involved is not necessary to a determination of this cause. It is well established that the trial judge, sitting as the trier of fact, has the responsibility of determining the weight, credibility and sufficiency of the evidence, and that these findings come to this court on appeal clothed with a presumption of correctness and will not be disturbed unless it is shown that there is a total lack of substantial evidence to support those conclusions. See Benedict v. Dade County Realty, Inc., Fla.App. 1973, 274 So. 2d 553, opinion filed March 13, 1973, and the cases cited therein.
Our review of the record on appeal convinces us that there appears substantial competent evidence therein to support the trial court's conclusions and that the *247 judgment is fully supported in law and fact.
No reversible error having been made to appear, the judgment appealed is affirmed.
Affirmed.